Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 26, 2016

                                      No. 04-16-00055-CV

                         IN THE INTEREST OF W.T.H., A CHILD,

                   From the 81st Judicial District Court, Karnes County, Texas
                              Trial Court No. 15-06-00125-CVK
                          Honorable Donna S. Rayes, Judge Presiding


                                         ORDER
       By order dated April 20, 2016, appellant was ordered to file his brief by May 20, 2016.
Because appellant failed to request the reporter’s record in response to two prior orders, the April
20, 2016 order noted this court would only consider those issues raised in appellant’s brief that
did not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c). Neither the brief
nor a motion for extension of time has been filed. It is therefore ORDERED that appellant show
cause in writing within fifteen days from the date of this order why this appeal should not be
dismissed for want of prosecution. TEX. R. APP. P. 38.8(a).


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of May, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court